Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tim Holme et al (U. S. Patent Application: 2021/0313619).
Claims 1 and 7 are rejected. Holme teaches a solid composition, comprising:
first particles constituted by a first solid electrolyte containing at least lithium (lithium salt);
an oxide having a different formulation from the first solid electrolyte (lithium-stuffed garnet); and
an oxoacid compound (flux or nitrate) [0283-0285].
Claim 2 is rejected. Holme teaches the oxide (lithium-stuffed garnet) and the oxoacid (nitrate or flux) compound are contained in second particles that are different from the first particles (lithium salt) [ 0283-0285].
Claim 3 is rejected. Holme teaches the oxide (ceramic or lithium-stuffed garnet) has crystal diameter grain(size) of 100 nm [0283].
Claim 4 is rejected. Holme teaches D2/D1 (D2=100nm, D1=20 nm) is 2[0283, fig. 34]. 
Claim 5 is rejected as Holme teaches the second particles (lithium-stuff garnet) comprising Li, La, Zr, and Nb, and a ratio of substance amount of Li:La:Zr:Nb satisfies the formula requires by claim 5(for X=1)[0316].
Claim 6 is rejected. Holme teaches particle size of lithium composition is less than 30 um [fig. 34, 0040].
Claim 8 is rejected as Holme teaches the ratio of oxide(ceramic) to flux(oxoacid) is less than 0.51[0258].
Claim 10 is rejected. Holme teaches particle size of oxide (ceramic or lithium-stuffed garnet) composition is 100 nm [fig. 34, 0040].
Claim 11 is rejected. Holme teaches a method for producing a solid electrolyte molded(cast) body, comprising:
a molding step of obtaining a molded body using the solid composition according to claim 1; and
a heat treatment step of subjecting the molded body to a heat treatment so as to react the oxide and the oxoacid compound in the solid composition to cause conversion to a second solid electrolyte thereby forming a solid electrolyte molded body containing the first solid electrolyte and the second solid electrolyte [0283, 0288, 0079, 0349].
Claim 12 is rejected as Holme teaches a heating temperature of the molded body in the heat treatment step is 800°C [0292].
Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oleh Karpenko et al (U. S. Patent Application: 2017/0022112, here after Karpenko).
Claims 1, 7, and 9 are rejected. Karpenko teaches a solid composition, comprising:
first particles constituted by a first solid electrolyte containing at least lithium (Li-stuffed garnet) [0089];
an oxide having a different formulation from the first solid electrolyte (pyrochlore phase); and
an oxoacid compound(nitrate) [0089, 0040].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712